DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT
                             July Term 2014

              KEITH MILLER and GRETCHEN MILLER,
                          Appellants,

                                   v.

              THE BANK OF NEW YORK MELLON, ETC.,
                           Appellee.

                            No. 4D13-3576

                          [November 5, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
2009CA015505XXXXMB.

  Jeffrey Begens of Law Offices of Jeffrey Begens, P.A., Palm Beach
Gardens, for appellants.

  Jason F. Joseph of Gladstone Law Group, P.A., Boca Raton, for
appellee.

PER CURIAM.

    Keith and Gretchen Miller appeal a final judgment of foreclosure
awarding attorney’s fees to the Bank of New York Mellon. We reverse
because the attorney’s fees award was not supported by expert testimony.
See Diwakar v. Montecito Palm Beach Condo. Ass’n, 143 So. 3d 958, 960
(Fla. 4th DCA 2014) (“An award of attorney’s fees must be supported by
expert evidence.”) (citation omitted). Testimony from only the lawyer
claiming the fees is “clearly inadequate.” Mullane v. Lorenz, 372 So. 2d
168, 168 (Fla. 4th DCA 1979). Although “[w]e have . . . previously
questioned the judicially-created requirement of independent expert
witness testimony in establishing the reasonableness of attorney’s fees,”
“it remains etched in our case law.” Robin Roshkind, P.A. v. Machiela, 45
So. 3d 480, 481 (Fla. 4th DCA 2010). See also Sea World of Fla., Inc. v.
Ace Am. Ins. Cos., 28 So. 3d 158, 160 (Fla. 5th DCA 2010); Palmetto Fed.
Sav. & Loan Ass’n v. Day, 512 So. 2d 332 (Fla. 3d DCA 1987). Accordingly,
we reverse the attorney’s fees award and remand for a further hearing.
See Mullane, 372 So. 2d at 168; Palmetto, 512 So. 3d at 332-33. We affirm
the other issues raised without discussion.

   Affirmed in part, reversed in part, and remanded.

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2